Title: To Benjamin Franklin from John Winthrop, 31 December 1773: extract
From: Winthrop, John
To: Franklin, Benjamin


[December 31, 1773]
I concur perfectly with you in the Sentiments expressed in your last. No considerate Person, I should think, can approve of desperate Remedies, except in desperate Cases. The People of America are extreamly agitated by the repeated Efforts of Administration to subject them to absolute Power. They have been amused with Accounts of the pacific Disposition of the Ministry, and flattered with Assurances that upon their humble Petitions all their Grievances should be redressed. They have petitioned from time to time; but their Petitions have had no other Effect than to make them feel more sensibly their own Slavery. Instead of Redress, every Year has produced some new Manoeuvre, which could have no Tendency but to irritate them more and more. The last Measure of the East India Company’s sending their Tea here, subject to a Duty, seems to have given the finishing Stroke to their Patience. You will have heard of the Steps taken at Boston, New York and Philadelphia to prevent the Payment of this Duty by sending the Tea back to its Owners. But as this was found impossible at Boston, the Destruction of the Tea was the Consequence. What the Event of these Commotions will be, God only knows. The People thro’ the Colonies appear immoveably fix’d in their Resolution, that the Tea Duty shall never be paid; and if the Ministry are determin’d to inforce these Measures, I dread the Consequences: I verily fear they will turn America into a Field of Blood. But I will hope for the best.
